Legislation on Transmissible Spongiform Encephalopathies (TSE) and on related feed and food controls (debate)
The next item is the report by Mrs Roth-Behrendt on behalf of the Committee on the Environment, Public Health and Food Safety on EU legislation on Transmissible Spongiform Encephalopathies (TSE) and on related feed and food controls.
Mr President, ladies and gentlemen, I can no longer count the number of times over the past 14 or 15 years that I have spoken here in Parliament on subjects relating to bovine spongiform encephalopathy (BSE), transmissible spongiform encephalopathies (TSEs), animal health and, most importantly, consumer protection and human health. In 1997 I was the chair of the BSE committee and since then I have had the opportunity to speak perhaps 20, 30 or 40 times on the subject.
We have a report here to discuss today and to vote on tomorrow, which concerns another Commission road map. At this point, I would like to thank the Commission, Mr Dalli and his colleagues once again for their cooperation. Over all the years that we have been dealing with BSE, this cooperation has been of a consistently high quality and I am grateful for this. However, this has not always been the case. If the situation in the 1980s and 1990s had been similar, we would have perhaps had fewer problems, but, thank goodness, things have changed over recent years.
The road map contains essential technical sections, but it also has sections relating to the content which are important in political terms. I would like to refer to some of them, but I will not be able to cover all of them because of a lack of time. In all of the proposals which I am asking you to accept tomorrow, safeguarding the health of consumers is, of course, the highest priority.
In recent years, we have introduced several amendments to the legislation on BSE and TSEs and, rightly so, when you consider that in 2001 we had 2 167 cases of animals with BSE in the European Union, while in 2009 the figure was only 67. This alone shows what a quantum leap forward has been taken in animal health and also in consumer protection.
Tomorrow we will have to look at the question of whether we want to continue on this path. I have made a few proposals relating to the content which will also help us to continue reducing the risk of BSE and TSEs. However, I would like to focus here on one proposal and that is the question of the ban on feeding meat and bone meal to omnivores which are not ruminants, in other words, not sheep, goats and cattle.
In 2001, in the light of the BSE crisis and the BSE scandal, a ban on feeding meat and bone meal to pigs and poultry in particular was introduced. At no point did this have any scientific basis; it was purely a political decision. At that time we had to admit that contaminated meat and bone meal had been fed to cattle. This was highly unethical because cattle are ruminants and herbivores and should not eat meat and bone meal. This contributed to the BSE crisis and, therefore, there was a complete ban on feeding meat and bone meal which also covered omnivores, in other words, animals which eat animal protein and, in particular, pigs and poultry.
I would like to propose to you now, just as the Commission is doing, that we go back and say that if we can produce these products safely, then we must also be able to feed them. There is no point in us eating only about one third of an animal and not eating the rest of the animal which is fit for human consumption, but also not being allowed to reuse it to feed other animals.
Therefore, we must amend this regulation. We are importing large quantities of protein crops, soya in particular, from the USA and Brazil, all of which have been genetically modified. That is not an acceptable alternative. We need our own high-quality, safe supply from within the European Union. The manufacturing method used must meet the relevant standards and we must also ensure that no cannibalism occurs. In other words, pigs must only eat meat and bone meal made from poultry and vice versa. The Commission can make sure that this is what happens.
I hope that tomorrow, following the very positive cooperation, a large majority will be in favour of taking this next step towards returning the situation to normal.
Member of the Commission. - Mr President, I am pleased to have this opportunity to discuss this important report on EU legislation on TSE and related feed and food controls. I would like to begin by congratulating Ms Roth-Behrendt on her excellent work. As a result of the enormous efforts made over recent years, the European Union has made impressive progress in its battle against BSE. We are - at last - about to eradicate the disease thanks to the strong and comprehensive EU measures to prevent and control it.
The results of our intensive monitoring programme continue to show a significant overall decrease in the number of cases of the disease across the EU. Furthermore, the mean age of positive BSE cases in healthy slaughtered animals in the EU has increased. This supports the belief that BSE contamination occurred during a well-defined period in the past, before the stringent measures came into force at Community level.
Given this positive trend and new scientific knowledge, we are now at the stage where further amendments of certain measures could be envisaged without endangering consumer health or changing our BSE eradication policy. It was on this basis that the Commission took the initiative to prepare its communication, 'The TSE Road Map 2' which was adopted and presented to you last July.
'The TSE Road Map 2' is a reflection paper on future amendments over the short, medium and long term. I should be clear, however, that it will not change our overall policy to protect all consumers at all times.
Let me touch briefly on the main topics of this communication. One of the key issues is the review of the total feed ban provisions, which have now been in place for over 10 years. I am fully aware of the expected impact that a future revision of the total feed ban would have, and that is why I have decided to launch discussions with various stakeholders. I must, however, make absolutely clear that all conditions, including scientific support and appropriate control tools, must be in place before any amendments can be adopted. In this respect, I am pleased that Parliament's position is in line with that of the Commission.
Another issue is the revision of BSE surveillance. Some progress has already been made in this respect insofar as 25 Member States are authorised - as from 1 July 2011 - to revise their annual BSE monitoring programmes based on a scientific opinion of the European Food Safety Authority.
I take careful note of the fact that Parliament is concerned about a further rise in the age limits for testing cattle and I assure you I will keep this House informed of any future initiative in this domain.
Rules for the removal of Specified Risk Materials, SRMs, the most important measure in terms of protection of public health against BSE, would also be amended in future to align them with international standards. However, this would only be possible if supported by robust scientific facts.
I will firmly defend a step-by-step and science-based approach for any future revision of TSE measures: the scientific advice provided by EFSA will continue to play a crucial role in the consideration of future policy options.
Allow me now to tackle two specific issues touched upon in your report. The first is the use of mechanically separated meat, MSMs. Again, I am pleased that Parliament's position on this is in line with ours.
I should add that the Commission services have already started to discuss with Member States how to harmonise the interpretation of 'MSM' to ensure a more informed approach across the European Union. This will be addressed in a guidance document or, if appropriate, by legislative amendments.
The second concerns food and feed controls and the shortcomings identified in the collection and presentation of data on official controls in Member States. On this point, the Commission, in close cooperation with Member States, will soon propose a number of actions to ensure that the way in which information on controls is collected, analysed and presented at EU level, is more efficient and comprehensive.
Finally, I want to underline that our future strategy will not lose sight of other threats to animal and public health which have emerged in recent years, such as antimicrobial resistance. The balance of evidence points towards a need to better prioritise actions towards diseases that may have a bigger impact than TSEs in terms of public health, economy and society.
The encouraging trends in relation to BSE merit a considered review of the opportunities to focus on, and secure, financial support to assess and manage these new threats.
To conclude, let me once again thank Ms Roth-Behrendt, and all the Committee on the Environment, Public Health and Food Safety members for their work in preparing this valuable report. It will contribute positively to the debate on future measures for TSE, and other related food and food aspects. I look forward to hearing your views.
Mr President, Mr Dalli, ladies and gentlemen, I would like to thank the rapporteur for including the shadow rapporteurs in the discussion at a very early stage. The result was a very good report. I would like to thank her once again for her constructive cooperation.
The way that bovine spongiform encephalopathy (BSE) and transmissible spongiform encephalopathies (TSEs) have developed has already been described and the older Members of the House, by which I mean the ones who have been here a long time, will remember what we discussed in 1990 and how we acted at that time. If I am honest, I did not believe at the time that the legislation which we adopted then would be so successful. However, it has been a success and we have produced a very good result. The rapporteur has explained how the number of cases has fallen. For this reason, it is logical for the Commission to submit a new report based on this change in circumstances. It is also right for us to make changes in particular with regard to the very costly procedure which we have put in place.
I can only agree with the rapporteur. The feed ban was purely a political decision. At the time, we should have restricted the ban on feeding animal protein so that it only covered ruminants. Then we would have achieved what we needed to. This is why I believe it is right for us to create an opening here, naturally on the basis of the criteria specified in the report.
I would like to go a little further than the rapporteur when it comes to the change in the age of the animals. We should follow the Commission proposal of 72 months, which is something that we can support. I have tabled an amendment concerning the feeding of animals which may cause some irritation. Tomorrow I would like to delete the words 'fit for human consumption' in paragraph 7 part 3 of the split vote. This may sound a little mad, but in the hygiene legislation there is a passage which describes how certain parts of an animal are automatically unfit for human consumption, but are suitable for feeding to animals in the form of dry feed. We should take this into account and not call for a change here. We must continue to fund research in this area. We need to develop the post mortem process so that we can identify the disease more effectively.
on behalf of the S&D Group. - (DE) Mr President, Mr Dalli, Mrs Roth-Behrendt, I would also like to thank you very much. I believe this is something that we urgently need. I would like to focus my remarks on one part of the report which concerns food and feed safety and, in particular, on paragraph 22 and paragraph 23.
These paragraphs are about dioxin and about the contamination of feed and foodstuffs with dioxin, a subject that has caused us genuine concern over recent months and years. The best legislation is useless if it is not properly implemented in the Member States. I am calling on the Member States and, most importantly, on the Commission to pay special attention to dioxin contamination and to evaluate the thresholds for fish meal. Dioxin is not produced intentionally. It is one of a group of chemicals which occur naturally, but which are not biodegradable. They are also not water soluble and they collect and accumulate in fatty tissue. It is now possible to prove this, despite the fact that the methods used for doing so are rather complex and time-consuming. We are making an urgent call for the thresholds to be evaluated. We need to determine whether contamination on the scale currently caused by animal feeds can be prevented.
Mr Dalli, I would like to urge you to intervene in the Member States immediately, in the context of our future agricultural policy, to ensure that the agricultural industry takes measures to prevent our soil from becoming further contaminated with dioxin.
Mr President, I would like to thank Mrs Roth-Behrendt and the Commissioner. Twelve to 15 years ago, we experienced a nightmare. The images on the television were indeed reminiscent of hell, and the fear that spread across Europe was the stuff of nightmares. This situation cannot be described as anything other than an anxiety-laden nightmare. The situation has passed now, but at that time it was clear that a total ban on meat and bone meal was necessary. We did not know where the disease had come from, nor did we know where it would end. Now, 10 to 15 years later, we know a little more, but I would ask you to remember that we still do not know everything.
I am very pleased that Commissioner Dalli mentioned the issue of antibiotics resistance, because that will be at least as bad, and significantly worse for public health, but it does not provide us with any dramatic, hell-like images, and it will therefore be more difficult to tackle.
However, I think that it is time to review the total ban on meat and bone meal. We have a manifestly acute protein and feed shortage in Europe. It is somewhat immoral to throw food away when we could use it for a good purpose once again.
Now I would like to turn to the Commissioner. When it comes to this issue, to animal welfare, to antibiotics resistance or to the transport of animals, the key elements again and again are implementation, control and compliance. Without these we can completely forget about drafting any new laws.
Madam President, with what is happening with e.coli at the moment in Germany, France and other countries, I am a little surprised to note that it could be agued that, now we have solved the problem of animal-based meal, we should be able to give it to non-ruminants, including pigs, poultry and fish.
To start with, I used to think that we do in fact have a lot of animal-based meal and that we could give it to all non-ruminants and herbivores, eliminate everything to give it to omnivores or carnivores. In fact, however, I see that, even if there were a whole set of constraints in place, we would not succeed. How are we going to monitor the existence of differentiated sectors? Let us take the example of a farm on which poultry and cattle co-exist. There will be animal-based meal for the poultry and other food for the cattle. The operator can easily make a mistake and give to the cattle what he gave to the poultry; there will be no guarantee, even if monitoring is carried out. I therefore asked a number of scientists, who told me that, as regards the problem of prion, which caused Creutzfeldt-Jakob Disease in humans, there were still a huge number of scientific uncertainties.
As far as consumers are concerned therefore - I know, Mr Dalli, that you are highly sensitive to the health of consumers - we must regain their confidence. You saw what happened with e.coli and you know the story about the cucumber. We learned that the cucumber was not to blame. I cannot see how, at the present time, farmers can be authorised to give animal-based meal to pigs and poultry. I believe that the solution is to say that our scientific knowledge is incomplete, draconian control and monitoring cannot be carried out, even if it is written into the texts, and that, as a precaution, it is better to place a ban on the feeding of animal-based meal to all animals.
on behalf of the ECR Group. - Madam President, first of all can I warmly congratulate the rapporteur. I think there is no better person in this House to bring forward this report. Her experience, going back to the last parliament and things that have been outlined, is well known. I know she has certain views, but she has got to understand that those of us who come from the UK react maybe in a different way when we talk about bringing this back, because of the experiences which Mrs Paulsen referred to earlier on.
I can support the rapporteur in a lot of what she says in her report and very much the compromise on the issue of tolerance, because we have got to understand that those who actually produce the feedstuff produce it in very difficult circumstances. Mills producing feedstuff are dusty, so let us be very realistic about that.
So, Commissioner, if you are going to move forward - and I personally have no objections to you moving forward - I ask you to move slowly and make sure that you take the people with you and explain every detail. I think that is going to be very important but I think above all else we must inform the people where we are going.
Madam President, I should like to start by saying that it has been mentioned here several times that in recent years we have witnessed a huge decline in the number of cases and that, if we have witnessed this, it is because there were controls, because there was monitoring, and because there were measures dominated, not by laxity, but by rigorous control of consumer safety and food security.
I believe that is the idea behind the report presented to us by my colleague Mrs Roth-Behrendt. The idea is to maintain this control and rigour: we do not want to call into question issues as fundamental as consumer safety and food security.
That is also why I would congratulate the rapporteur, and I wish to say so publically, on the solutions she has managed to find on issues as difficult as those of animal feed or of the age for testing cattle. These are difficult issues. They are issues bound up in the continuous controversy and tension between business, on the one hand, and the protection of consumers and public health, on the other.
My preference would be to do away once and for all with this form of cannibalism that is feeding animals with feed and remains processed from other animals of their own species, cattle or otherwise. That would be my preference, and for zero tolerance because it has to be zero tolerance for the sake of consumers; for the sake of public health.
However, I shall conclude by saying that, given the pressures, the solutions found by the rapporteur are solutions that serve all of our interests, public and common.
(FR) Madam President, we seem to lurch from one health crisis to the next. Unfortunately, we had another epidemic recently, involving e.coli bacteria.
In this alarming situation, although I acknowledge the excellent work done by the rapporteur, Mr Roth-Behrendt, I would like to express my concerns about the report's proposal to review the ban on animal meal under certain conditions.
As has been explained, this would affect non-ruminants, mainly poultry, pork and fish. The report also notes - and I share this opinion - that the significant drop in the number of cases of bovine spongiform encephalopathy (BSE) in the European Union should not result in less stringent measures or a reduction of the strict surveillance and control mechanisms in place in the EU. Why, then, should we not stick to our guns on animal meal and the potential health repercussions? Our citizens have genuine concerns. In my opinion, there is no justification for lifting the ban on feeding processed animal proteins to non-ruminants, albeit subject to certain conditions. There would still be health risks, not least the risk of cross-contamination on mixed livestock farms.
It is all very well putting controls in place, and it is all very well for this report to express immeasurable good faith, but I am afraid that in reality cross-contamination is inevitable. Any repercussions from these measures would undoubtedly hit meat consumption, because consumers would lose confidence. So let us take a longer-term view and promote a proper policy on developing vegetable proteins. It is certainly true that there is a protein deficit, but lifting the ban on animal meal, albeit only under certain conditions, cannot and must not be the solution at the current time.
(IT) Madam President, Commissioner, ladies and gentlemen, fifteen years after the emergence of BSE, we should take stock of the implementation and prospects of the European legislative framework and the relative checks carried out on feed and food. As the rapporteur has said, figures show that the number of cases testing positive in the European Union has fallen from over 2 100 cases in 2001 to just over 65 cases in 2009, and in the light of this declining epidemiological trend we can conclude that the legislation implemented helped to eradicate BSE.
This is why the report we are about to vote on is an important opportunity to show commitment and responsibility in moving towards aligning legal provisions with the actual situation in terms of risk. One good signal in this regard is the review of the ban on using animal meal in feed. The period of panic having passed, scientific progress shows that the time is now ripe for reviewing the ban on feeding non-ruminants with processed animal protein. This is an important new factor, and one which, in full compliance with food safety rules, is of strategic importance, particularly in light of the EU's current protein deficit.
At the same time, it is naturally important not to lower our guard in terms of checks and monitoring. We need to make sure we do not threaten the extraordinary progress Europe has made in consumer and animal health protection.
(PL) Madam President, I should like to congratulate the rapporteur. She has drafted a good report, and proposed sensible and no-nonsense solutions to this difficult issue. I concur with the view that new solutions must be put in place, given that we have a deficit on the feed market, or in other words a protein deficit. However, I am in full support of preventing the possibility of animal cannibalism, which means the use of feed obtained from the same species. In general, I support the solutions proposed by the rapporteur, and I will vote in favour of adopting the report she has drafted.
(NL) Madam President, you have already pointed out that we are debating a sensitive topic here that gave rise to the necessary discussion even within the political groups, namely the possibility that the use of animal meal may be permitted once again. It is sensitive because past abuses of the use of animal meal gave rise to BSE, resulting in many animals having to be culled and also human deaths. Clearly, if the use of this kind of animal meal is to be permitted once again, this must not be allowed to give rise to that kind of abuses.
That is why we are only discussing feeds for non-ruminants - obviously with no animal meal to be fed to animals of that species - and controls, as tests have now been developed, and this is the major difference from the debate of a few years ago, that can differentiate what kinds of animal feed are actually being dealt with. Under these conditions, the partial lifting of the ban on animal feed is justified. Not only is it justified, in fact, but also desirable. It is desirable from an animal welfare point of view as chickens and pigs are, of course, omnivores and a solely plant-based diet is actually sub-optimal for them.
Good animal proteins would be used in such cases, instead of them being thrown away or fermented as at present. The EU is only 30% self-sufficient when it comes to plant proteins for animal feeds: we have to import 42 million tonnes of them every year. I hope that putting animal meal back into use can also make some contribution to reducing that dependence.
To sum up, I support the Commission's approach, but only with the right conditions and subject to strict controls.
(DE) Madam President, I would also like to congratulate the rapporteur, because feedstuffs, of course, form the basis for a healthy diet and the feed industry in particular is making significant efforts to ensure that standards throughout Europe are at the highest possible level. Therefore, it will be important for us to set up projects relating to the area of feeds in the Eighth Framework Programme for Research and Technical Development, in order to safeguard the production of healthy feedstuffs and foods. This represents a major opportunity for Europe to be seen as a healthy continent on international markets and I believe that we should make the most of it.
(HU) Madam President, I fully agree with Mrs Dagmar Roth-Behrendt that we have to leave our previous fears behind. The European Parliament admitted the need to revise the ban on the use of animal protein sources for non-ruminants two months ago, based on the opinion of the Committee on the Environment, Public Health and Food Safety. I completely agree that the current health regulations do not contain anything to justify a ban on animal proteins in the feed of non-ruminants. This ban has to be lifted as soon as possible. Today's debate only reinforced what several fellow Members have said before, and I share their opinion, that there is such a great shortage of feed and such a vulnerability in Europe that we need to import genetically modified feedstuffs from outside the EU, from America, which is an overwhelming reason to adopt the proposal of Mrs Roth-Berendt.
(DE) Madam President, bovine spongiform encephalopathy (BSE) is caused by prions, an abnormal form of protein, which turn brain tissue into a sponge-like substance. I would like to remind everyone of the cases of Creutzfeld-Jacob disease (CJD) in people, of BSE in cattle and of scrapie in sheep and goats. BSE spread rapidly during 1997 and 1998 because processed animal proteins contaminated with BSE were fed to cattle. The strict measures taken resulted in a dramatic fall in the number of cases. This is all about the health and safety of people and animals. For this reason, our actions must be based on the precautionary principle, in order to guarantee the maximum protection for consumers and the highest possible levels of food safety.
Mrs Roth-Behrendt, I have every respect for your work, but I also understand the concerns of my constituents if this ban is lifted.
(PL) Madam President, a partial lifting of the feed ban is acceptable and necessary, particularly in view of the fact that there is a clear protein deficit within the European Union. We should not forget the consequences of being over-hasty. All our actions should be guided by common sense and comply with the appropriate safety measures. It is important to carry out further research, since there can be no question of us having achieved a complete success. It is therefore vital to remain vigilant and to monitor closely the development of TSEs, in order to prevent a further crisis of this type. The actions we take must be aimed at implementing detailed checks on feed, with a view to ensuring that hazardous substances which increase the risk of an epidemic are not found in circulation. All of these measures will make it possible to conclude at an earlier date our efforts to overcome the threat, which is still real and to which we should pay attention, and they will also make it possible to limit the protein deficit.
(RO) Madam President, I want to begin by saying that this report provides important clarifications about the legislation and the way to apply current TSE regulations. Therefore, even just in this respect, I think that a major step forward has been made in this area.
However, its recommendations go further than this, which is a very good thing. We need clear provisions which will be unanimously accepted and applied so as to be able to reduce the incidence of TSE across Europe, with the hope that this scourge will be eradicated one day. Animal health and consumer safety are obviously the number one priority. These are principles that we cannot deviate from and are supported by this report, which provides a suitable framework beforehand for devising future measures.
Madam President, I agree with the rapporteur in relation to the key goals of this piece of work, of providing consumer confidence and protection. Improving animal health and the eradication of TSEs are, of course, most important. I am concerned that the Commission has suggested reducing EU funding for research. The number of cases has reduced significantly from 2001 as a result of the steps taken, but we cannot afford to let down our guard on this issue. Any changes in the regulation should be as a result of clear scientific evidence, ensuring surveillance is not reduced and that the sample size for testing is adequate to detect BSC.
Any lifting of the feed ban must be thoroughly investigated and the issue of cross contamination fully addressed. I am concerned by colleagues in this Chamber who indicate that, because of a protein deficit in Europe, we should therefore simply move on. I feel very strongly that this would be disturbing for consumers, for farmers, for processors and for new markets that exporting countries like Northern Ireland would want to get into.
- (SK) Madam President, mad cow disease and Creutzfeld-Jakob disease (CJD) are linked to each other. If you have not seen someone die of Creutzfeld-Jakob disease, I can tell you as a doctor that it is terrible. We state that there are fewer cases and that the incidence in Europe is falling thanks to our measures. That is excellent, but I would like to point out to everyone here who is aware of this fact, including the Commissioner and certainly the Council and the Polish Presidency, that we also thought that tuberculosis had been eradicated in Europe, but now we see the exact opposite.
It is now a serious social and health risk. I would also like to add to what Mrs Grossetête said, and point out that ease of access to meat and bone meal for use in animal feed may cause the slow viruses and diseases we are debating here today to appear in our countries again. I would also finally like to mention the issue of dioxins. As has been said here, we must devote a lot more attention to this health problem.
Member of the Commission. - Madam President, let me once again thank Parliament for this valuable report. When considering matters relating to BSE, the protection of consumers is my main goal. It is of overriding importance when considering any changes to the current rules.
However, I do not agree with a 'do nothing and keep the status quo' attitude. We cannot live in the past. It is our duty to revise any regulation or measure that we have adopted in the past for precautionary reasons and see whether it is still applicable in the current situation.
Scientific advice from EFSA and other national institutions has told us that we can move on. We are not moving on simply because of protein deficits. We are moving on because it is our belief that it is safe to move on, and the advice we have received has been unequivocal in this regard. I appreciate Mr Nicholson's advice to move judiciously on these matters and this is what we will be doing.
For this reason, the Commission will remain alert and continue to monitor the BSE situation very closely. A re-emergence of the disease cannot be ruled out if we fail to remain vigilant. Member States also have their share of responsibility in this domain and should not be complacent. We must not forget the past - even if we are heading firmly in the right direction.
I am fully committed to working with Member States and Parliament towards achieving our common goal of maintaining the very highest standard of food safety.
Madam President, in conclusion I would like to look at one point and that is the question of the feed ban which was introduced in 2001. I understand the fact that not all of you have been as closely involved with this subject over the last 15 years as I have. However, it is important for you to know that bovine spongiform encephalopathy (BSE) came about because illegal, undeclared feed containing processed ruminant protein was wrongly fed to cattle. In other words, sheep suffering from scrapie made their way into the meat and bone meal and this infected a similar species, namely another ruminant.
This report, which I am sure you have all read, and this is directed at Mrs Grossetête, Mrs Rivasi and also Mrs Werthmann, specifically does not state that it will be possible to process ruminants to produce meat and bone meal. Ruminants are specifically excluded. Only pigs and poultry will be processed to make meat and bone meal. Even if the wicked farmers whom Mrs Rivasi mentioned actually exist and even if these nasty farmers do something illegal, in other words, feeding pig meat and bone meal to cattle, nothing would happen to the cattle. Therefore, and you can really believe me, because I will not do anything in relation to BSE and transmissible spongiform encephalopathies (TSEs) without thinking about it in great detail, I am calling on you once again to consider this carefully.
Mr Häusling, Mrs Rivasi's fellow Member, drafted an excellent report on the protein deficit in the European Union. We must not throw away other parts of animals that we eat because we cannot or do not want to process these parts which are fit for human consumption. This is what we did until 2001. The correct reaction at that time would have been to continue using meat and bone meal, but not to process cattle and sheep to produce it. That would have been the sensible solution. However, we rather overshot the mark and took our populist approach a little too far.
Now it is time to correct this mistake. In the meantime, 10 years have passed and it is clear that meat and bone meal is a valuable source of protein, just as valuable as soya from Brazil and the USA and perhaps a better solution than creating monocultures in those countries and importing genetically modified plants into the European Union. I am calling on Parliament to take a unified stand tomorrow. I would ask you all to support my proposal.
The debate is closed.
The vote will take place on Wednesday, 6 July 2011.
Written statements (Rule 149)
I am certain that many of you remember the Bovine Spongiform Encephalopathy epidemic at the end of the 1990s, caused by cattle being given feed containing BSE-infected animal proteins. As a response to the fatal epidemic the EU adopted the so-called TSE Regulation in 2001, banning the use of animal proteins in the feed of livestock bred for food production. Thanks to the stringent measures and regular monitoring programmes, the occurrence of the infectious Transmissible Spongiform Encephalopathy decreased significantly from 2167 positive cases in 2001 to only 67 in 2009. In view of the favourable epidemic situation, we should consider lifting the feed ban on animal proteins. We also need to consider the significant protein deficit in the EU, as a result of which Europe has to cover two-thirds of its protein feed demand from imports. The demand for mainly South-American soy imports could be decreased by using certain animal proteins produced from non-ruminants, which would have the added benefit of making European animal breeding more profitable. However, in spite of these arguments, I consider it important to emphasise that the ban can only be lifted if other measures provide sufficient guarantees that a situation similar to the one in the 1990s will not occur again in Europe. Although technological advances allow certain changes, the current ban can only be lifted if strict safety regulations - such as the exclusion of cannibalism, the use of reliable analytical procedures and strict separation of production lines - are complied with.
I welcome the proposal of the European Commission on allowing the use of certain animal proteins as feedstuff while meeting the strict food safety requirements.
Europe can only produce less than one-third of its protein feed demand, and covers the rest from soy imports mainly from South-America. This not only increases the vulnerability of European animal breeding farmers, but raises serious environmental and climate protection concerns. The increasing demand for soy prompts South-American producers to grow it on ever-expanding areas. However, they can only increase agricultural land by destroying rain forests.
More than 10% of the cultivated land in the EU would be needed to replace protein imports completely. Thus, in the light of present circumstances, it is obvious that our dependency cannot be eliminated by increasing the production of European protein plants alone. Moreover, climate conditions in most parts of the continent do not allow the production of soy, the most competitive protein crop.
However, the use of animal proteins could ease the demand for soy import, and thus make European animal breeding more sustainable and profitable.